Name: Commission Implementing Regulation (EU) NoÃ 1251/2013 of 3Ã December 2013 amending Regulation (EC) NoÃ 606/2009 as regards certain oenological practices and Regulation (EC) NoÃ 436/2009 as regards the registering of these practices in the wine sector registers
 Type: Implementing Regulation
 Subject Matter: marketing;  beverages and sugar;  food technology;  farming systems
 Date Published: nan

 4.12.2013 EN Official Journal of the European Union L 323/28 COMMISSION IMPLEMENTING REGULATION (EU) No 1251/2013 of 3 December 2013 amending Regulation (EC) No 606/2009 as regards certain oenological practices and Regulation (EC) No 436/2009 as regards the registering of these practices in the wine sector registers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the third and fourth paragraphs of Article 121 and Article 185c(3), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 (2), authorised oenological practices are laid down in Annex I to that Regulation. The International Organisation of Vine and Wine (OIV) has amended the conditions of use of certain oenological practices already authorised in the European Union. In order to take into account of technical progress and to provide Union producers with the same possibilities as those available to third-country producers, the conditions of use of these oenological practices should be amended in the Union on the basis of the conditions of use defined by the OIV. (2) The OIV has adopted new oenological practices. In order to take into account of technical progress and to provide Union producers with the new possibilities available to third-country producers, these new oenological practices should be authorised in the Union under the conditions of use defined by the OIV. (3) Certain oenological practices are particularly exposed to the risk of fraudulent use and must be indicated in the registers and accompanying documents in accordance with Commission Regulation (EC) No 436/2009 (3). Requirements relating to practices such as membrane treatment specify that these practices should be entered in the registers in accordance with Article 41 of Regulation (EC) No 436/2009. The rules regarding the registration provided for in Regulation (EC) No 436/2009 should be amended to take into account the new oenological practices authorised by Regulation (EC) No 606/2009 as amended by the present Regulation. (4) Regulations (EC) No 606/2009 and (EC) No 436/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007 and the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 606/2009 Annex I A to Regulation (EC) No 606/2009 is amended in accordance with the Annex to this Regulation. Article 2 Amendment of Regulation (EC) No 436/2009 In Article 41(1) of Regulation (EC) No 436/2009, the following point (w) is added: (w) the management of dissolved gas in wine using membrane contactors. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (3) Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (OJ L 128, 27.5.2009, p. 15). ANNEX Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) The table is amended as follows: (a) Row 6 is amended as follows: (i) In column 1, the following indent is added:  addition of yeast autolysates. (ii) In column 2, the following text is added: Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation. (b) In row 10, the second indent is replaced by the following:  plant protein from wheat, peas and potatoes. (c) the following rows 51 and 52 are added: 51 Use of inactivated yeasts 52 Management of dissolved gas in wine using membrane contactors For the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex XIb to Regulation (EC) No 1234/2007except the addition of carbon dioxide for the products defined in paragraphs 4, 5, 6 and 8 of that Annex. (2) The following Appendix 18 is added: Appendix 18 Requirements for the management of dissolved gas in wine using membrane contactors The management of dissolved gas in wine using membrane contactors is a physical method for the management of dissolved gas concentrations in wine using membrane contactors (hydrophobic membranes) and gases applied in oenology. REQUIREMENTS (1) This technique can be used from the end of alcoholic fermentation to packaging to replace the use of bubbling device or venturi type systems. (2) This practice shall be carried out by an oenologist or a qualified technician. (3) The treatment must be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007. (4) The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and Regulation (EC) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV.